WHEELER, District Judge.
The question here is whether these are “men’s,” or “ladies and children’s,” gloves, under paragraph 458 of the tariff act of 1890. There is no distinction between boys’ and girls’ gloves, but all not men’s are classed with ladies’ and children’s. Much testimony has been taken in this court that was no/ before the appraisers. Upon all the evidence, these seem not to be men’s gloves, but ladies’ or children’s. They should therefore be classified as such. Judgment reversed.